NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                Submitted October 20, 2011*
                                 Decided October 20, 2011

                                           Before

                              JOHN L. COFFEY, Circuit Judge

                              JOEL M. FLAUM, Circuit Judge

                              DANIEL A. MANION, Circuit Judge

No. 10‐3545

CHARLES DERRICK KELLER,                          Appeal from the United States District
    Plaintiff‐Appellant,                         Court for the Southern District of Indiana,
                                                 Terre Haute Division.
       v.
                                                 No. 2:09‐CV‐297‐JMS‐TAB
UNITED STATES OF AMERICA,
     Defendant‐Appellee.                         Jane E. Magnus‐Stinson, 
                                                 Judge.

                                         O R D E R

       Charles Keller, a federal inmate, brought suit under the Federal Tort Claims Act,
28 U.S.C. §§ 2671–80, but named Bureau of Prisons employees as defendants instead of the
United States. He corrected this misstep in an amended complaint, but the district court
granted summary judgment for the government on the understanding that Keller’s


       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(c).
No. 10‐3545                                                                                Page 2

amended complaint was filed outside the statute of limitations and did not relate back to his
original complaint. We conclude that the district court erred.

         Keller was attacked and seriously injured by another inmate, and he attributes the
assault to negligence by prison guards. A surveillance camera captured footage of his
assailant striking Keller in the head and face, even after he fell to the ground. Guards
eventually discovered Keller and removed him to a medical facility. Once he recovered,
Keller lodged an administrative claim with the BOP, see 28 U.S.C. § 2675(a), which the
agency denied on April 17, 2009. Keller then had six months to sue the United States.
See id. § 2401(b). He filed his original complaint a month ahead of the October 17 deadline,
but despite citing the FTCA and noting that his administrative claim had been denied,
Keller did not name the United States as a defendant. Instead he named the director of the
BOP and a number of prison employees, in their official as well as individual capacities.

        Judge McKinney screened Keller’s complaint. See 28 U.S.C. § 1915A(a). The court
assumed that Keller intended to pursue an Eighth Amendment claim against the named
defendants for not preventing the attack, see Dale v. Poston, 548 F.3d 563, 569 (7th Cir. 2008);
Case v. Ahitow, 301 F.3d 605, 605 (7th Cir. 2002), but rejected that theory on the ground that
he alleged only negligent conduct. The court did acknowledge, however, that Keller might
be trying instead to sue under the FTCA. If he was, Judge McKinney reasoned, the omission
of the United States as defendant was fatal to his claim. Yet rather than dismiss the action,
the court gave Keller until January 25, 2010, to file an amended complaint.

        Keller did just that within the deadline set by the court. His amended complaint
arises under the FTCA and names the United States as the sole defendant. But after the new
complaint had been screened by Judge McKinney and served by the Marshals Service, the
government moved for summary judgment on the ground that it was untimely and did not
relate back to Keller’s original complaint. See FED. R. CIV. P. 15(c). By then the action had
been reassigned to Judge Magnus‐Stinson, who agreed with the government’s conclusion
and dismissed the case. The court’s precise reasoning is ambiguous, but apparently the
judge thought that the amended complaint could not relate back because the government
did not receive actual notice that it was the intended defendant until after the limitations
period had expired on October 17, 2010.

        Under Rule 15(c) an amendment substituting a new defendant on a claim included
or sought to be included in the original complaint relates back if, within the period allotted
in Federal Rule of Civil Procedure 4(m) for service of process, the new defendant “received
such notice of the action that it will not be prejudiced in defending on the merits” and also
“knew or should have known that the action would have been brought against it.” FED. R.
CIV. P. 15(c)(1)(C); see Joseph v. Elan Motorsports Tech. Racing Corp., 638 F.3d 555, 558–60 (7th
No. 10‐3545                                                                                 Page 3

Cir. 2011). Rule 15 was amended in 1991 to abrogate Schiavone v. Fortune, 477 U.S. 21 (1986),
which held that the version of the rule then in force required notice to the defendant within
the statute of limitations rather than the time for service of process. See Delgado‐Brunet v.
Clark, 93 F.3d 339, 344 (7th Cir. 1996). The drafter’s comments to the 1991 amendment make
explicit that Rule 15(c) incorporates not only Rule 4(m)’s standard allowance of 120 days for
service of process, but also any extension of time for good cause. See FED. R. CIV. P. 15(c)
Advisory Comm. Notes (1991 Amendment).

        This amendment makes irrelevant the government’s representation that it did not
receive notice of the suit until after the statute of limitations had run. That delay would have
mattered under Schiavone, but not under the current, and more‐permissive, version of Rule
15(c), which requires only that notice be received within the period for service of process.
On appeal, the government reads too much into our observation in Jackson v. Kotter, 541 F.3d
688, 696 (7th Cir. 2008), that its ability to defend the FTCA claim in that case was not
prejudiced since notice of the lawsuit had been conveyed “well within the service period
prescribed by Federal Rule of Civil Procedure 4(m), and within the six‐month statute of
limitations period of 28 U.S.C. § 2401(b).” But in Jackson the timeliness of notice under Rule
15(c) was not at issue, and the government has taken our statement out of context in
suggesting that the ample notice it received in that situation is also the minimum we will
accept.  Not at all.  What Jackson actually holds is that the relation‐back doctrine of Rule
15(c) applies equally to suits under the FTCA, just as it applies to other civil litigation. See id.
at 697.

        In this case, the government disputes only the satisfaction of the notice requirement,
so Keller’s amended complaint will relate back if the government received notice within 120
days—plus any extensions for good cause—of his timely filed complaint. Keller filed his
original complaint and application to proceed in forma pauperis on September 17, 2009. The
120 days under Rule 4(m) did not begin, however, until October 6, 2009, when the district
court granted pauper status. See Donald v. Cook County Sheriff’s Dept., 95 F.3d 548, 557 n.5 (7th
Cir. 1996). That gave Keller until February 4, 2010, to provide notice to the government.
Keller filed his amended complaint when he gave it to the prison mail room on January 14,
three weeks before this deadline. See Cannon v. Washington, 418 F.3d 714, 717 (7th Cir. 2005).
The government would have received its copy of the amended complaint with time to spare
except that Judge McKinney did not order service until February 8—too late, unless the
court extended the time for service.

       Our court has held that a prisoner proceeding pro se in forma pauperis is not
responsible for delays by the Marshals Service in serving a summons and complaint.
See Graham v. Satkoski, 51 F.3d 710, 712 (7th Cir. 1995). Thus, there was “automatically ‘good
cause’ to extend time for service under Rule 4(m)” from February 8 until the government
No. 10‐3545                                                                                Page 4

received service on March 1. See id. But our precedent does not squarely address delays
attributable to screening prisoner complaints under 28 U.S.C. § 1915A. Other circuits have
adopted a categorical rule that, because a pro se prisoner proceeding in forma pauperis is at
the mercy of the district court, the time used for screening by the court automatically
extends the 120‐day deadline of Rule 4(m). See Robinson v. Clipse, 602 F.3d 605, 608 (4th Cir.
2010); Richardson v. Johnson, 598 F.3d 734, 739 (11th Cir. 2010); see also Urrutia v. Harrisburg
Cnty. Police Dep’t, 91 F.3d 451, 459 (3d Cir. 1996) (tolling Rule 4(m)’s 120 days for all
in forma pauperis plaintiffs until court authorizes service of amended complaint). Those
decisions rely in part on our rulings in Graham and in Paulk v. Dep’t of the Air Force, 830 F.2d
79 (7th Cir. 1987). In Paulk, 830 F.3d at 83, we held that a motion to proceed in forma pauperis
tolled the statute of limitations. (The result is the same if the tolling is treated as an
automatic extension of the 120‐day period.) A plaintiff proceeding in forma pauperis “is not
chargeable with this delay because it is solely within the control of the district court.” Id. For
the same reason, in Graham we  likewise granted automatic Rule 4(m) extensions to pro se
plaintiffs for delays in service by the Marshals Service. See Graham, 51 F.3d at 713. The
reasoning of Paulk and Graham would seem to apply equally to the screening required by
§ 1915A, because prisoner complaints must be reviewed “and not filed (nor . . . the
defendants  notified and served with process) until the district judge finds that they pass the
statutory screen.” See Ford v. Johnson, 362 F.3d 395, 398 (7th Cir. 2004). As screening is
“solely within the control of the district court,” any delay is not chargeable to the prisoner. 
Paulk 830 F.2d at 83.

        In this case, however, we need not decide whether to adopt a categorical rule, since
we conclude that Judge McKinney implicitly approved an extension of time under Rule
4(m) when he ordered service on the government. Keller argues that Judge McKinney, in
permitting him to file an amended complaint, also assumed that the new complaint would
relate back to the timely filed original. We have previously observed that allowing an
amendment normally constitutes a finding of good cause for an extension of the period to
serve new defendants under Rule 4(m). See Donald, 95 F.3d at 560. On the other hand,
permitting service of an amended complaint is not always inconsistent with a refusal to
extend the time for service under Rule 4(m); the statute of limitations is an affirmative
defense that can be waived, so it would be appropriate to order service even without an
extension. See, e.g., Jackson v. Rockford Hous. Auth., 213 F.3d 389, 392 (7th Cir. 2000). But we
find there was good cause to grant an extension here. A plaintiff’s diligence is an important
factor in deciding whether to grant a Rule 4(m) extension, and Keller consistently filed well
in advance of both statutory and court deadlines, and he complied with all court orders.
See Donald, 95 F.3d at 557–58 & n.6. In short, Keller believed he had done all the court
required of him. See id. at 562. Because it would have been an abuse of discretion not to
grant Keller an extension on these facts, we read Judge McKinney’s directive to serve
process as an implicit extension of time for at least the pendency of the court’s screening of
No. 10‐3545                                                                        Page 5

the amended complaint and the time for the Marshals Service to serve the government (the
latter extension being automatic).

        Thus, the government’s receipt of the amended complaint on March 1 was within the
period provided by Rule 4(m), and the elements of relation back under Rule 15(c)(2) were
satisfied. See Jackson, 541 F.3d at 696. Accordingly, we VACATE the order dismissing
Keller’s amended complaint and REMAND for further proceedings.